Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-12-2002

Stolz v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3595




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Stolz v. Comm Social Security" (2002). 2002 Decisions. Paper 352.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/352


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

             IN THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ____________

                          No. 01-3595
                          ____________

                       LORRAINE M. STOLZ
                           Appellant
                              v.

            LARRY G. MASSANARI, ACTING COMMISSIONER
                      OF SOCIAL SECURITY
                          ____________

          Appeal from the United States District Court
            For the Eastern District of Pennsylvania
                     D.C. No.: 00-cv-04053
          District Judge: Honorable Herbert J. Hutton
                          ____________

     Submitted Under Third Circuit LAR 34.1(a) May 7, 2002

       Before: NYGAARD, ALITO, and ROSENN, Circuit Judges

                    (Filed: June 12, 2002 )
                          ____________

                      OPINION OF THE COURT
                          ____________

ROSENN, Circuit Judge.
     Lorraine M. Stolz (Stolz or claimant) appeals from an order of the United States
District Court for the Eastern District of Pennsylvania granting the motion of the
Commissioner of Social Security for summary judgment and denying Stolz disability
benefits. Stolz timely appealed. We affirm.

                                I.
     The facts of this case are known to the parties and our references to them are brief.
Stolz alleges that she suffers from debilitating multiple chemical sensitivity and chronic
fatigue. Stolz, a high school graduate, was 44 years of age at the time of the
administrative hearing in 1997.    She resided with her husband, William, for twenty years
and they had two minor children.
     Stolz worked as a cashier from 1978 to 1982. She then took a leave of absence to
have children, and returned to work in the family business, a paint operation in Temple,
Pennsylvania.   Stolz stopped working in the family business on May 24, 1996, because
of medical problems such as headaches, dizziness, nausea, forgetfulness, and problems
with concentration. She attributed her illness to exposure to chemical fumes emitted in
the paint store where she worked. Her position, however, did not involve preparation or
mixture of paints, but was principally clerical. She took care of the bookkeeping,
accounts receivable, computer typing, and other general office work.
     On January 13, 1997, Stolz filed her initial application for disability insurance
benefits (DIB) alleging that on May 24, 1996, she became totally disabled due to
environmental illness, chronic fatigue syndrome, and fibromyalgia. The Commissioner
denied the application both initially and upon reconsideration. Stolz requested a hearing
before an Administrative Law Judge (ALJ). She and her husband appeared at the
hearing and testified. The ALJ found that the plaintiff was not totally disabled and was
not entitled to receive DIB benefits. Plaintiff appealed to the Appeals Council to review
the ALJ’s decision. The Appeals Council denied claimant’s request for review and
upheld the ALJ’s decision as the final decision of the Commissioner.
     Claimant appealed and both parties sought summary judgment. On appeal, the
Magistrate Judge (MJ) recommended reversal of the ALJ’s decision and a remand to the
Commissioner to grant the benefits. The District Court rejected the recommendation of
the MJ and granted the Commissioner’s motion for summary judgment.

                               II.
     On appeal, the claimant contends that the ALJ and the District Court (1)
improperly rejected her diagnosis of disabling chronic fatigue, environmental/chemical
sensitivity and organic brain dysfunction by implicitly requiring objective medical
evidence of these conditions and their limitations; (2) ignored the Social Security
Administration’s regulations and case law directing that non-medical evidence from the
claimant’s husband and her treating chiropractor be at least reviewed and analyzed; and
(3) misconstrued the disability reports from Dr. Grace Ziem to suggest that claimant was
capable of substantial gainful activity.
     We review a decision to deny disability benefits on a "substantial" evidence basis.
42 U.S.C. 405(g). "Substantial evidence has been defined as more than a mere
scintilla. It means such relevant evidence as a reasonable mind might accept as
adequate." Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999)(internal quotations
omitted). The ALJ’s decision is the final decision of the Commissioner when the
Appeals Council denies a request for review. Sims v. Apfel, 530 U.S. 103, 107 (2000).
     Our scope of review of the Commissioner’s final decision is limited by the Social
Security Act (Act), 42 U.S.C. 405(g),(h). If the ALJ’s decision is supported by
substantial evidence, we must affirm. Richardson v. Perales, 402 U.S. 389, 390 (1971).
We are confined, of course, to evidence presented to the ALJ in determining whether the
ALJ’s decision is supported by substantial evidence.
     Dr. Eugene Shippen, a family physician, treated claimant over a period of years.
He also referred her to numerous specialists to evaluate her various symptoms. He
prepared for the Bureau of Disabled Terminations a comprehensive report concerning
her medical symptoms. In addition, the claimant saw Dr. Mitchell Price, a chiropractor,
weekly from early 1994 through 1996. Dr. Shippen concluded that the claimant had
chronic fatigue syndrome, fibromyalgia, multiple chemical sensitivities, and that the
combination of these and other related problems left the claimant totally disabled for any
form of gainful employment.
     The ALJ carefully reviewed the record, including the medical reports, and made
pertinent findings of fact relating to the claimant’s disability. He found that the medical
evidence established that claimant has chemical sensitivity and organic mental disorder
(mental loss) impairment which are severe but which do not meet any of the impairments
listed in Code of Federal Regulations. 20 C.F.R., Pt. 404, Subpt. P., App. 1, Listing
12.02. (Finding no. 3). He also found claimant’s statements concerning her impairments
and the impact on her ability to work were not entirely credible in light of the reports of
Dr. Reid and Dr. Minehart, the extent of her daily activities, her ability to use oxygen
while working, and the minimal medication that she took for pain.
     The ALJ explained that because of claimant’s chemical sensitivity he found that
she was limited to working in environments where she would not be exposed to dust,
fumes, and other irritants. The ALJ did not dispute Dr. Shippen’s opinion that the
claimant had fatigue and chemical sensitivity. The ALJ concluded however, that,
consistent with the Social Security regulations, Dr. Shippen’s opinion was not supported
by other substantial evidence in the record, and the ALJ comprehensively discussed his
reasons for such a conclusion.
     Moreover, some of the objective evidence relied on by Dr. Shippen, a family
practitioner, was not significant, according to specialists Dr. Reed and Dr. Minehart. Dr.
Shippen’s opinion primarily consisted of conclusory statements based on claimant’s
complaints, but not on his own medical findings. He failed to submit any clinical or
treatment notes to support his opinion.
     In its review of the evidence, the District Court arrived at the same result, quoting
the following excerpt from the ALJ’s decision:
          As Dr. Shippen’s opinion is not supported by the objective tests as
     interpreted by the specialists or any other objective evidence and also
     rest[s] upon an assumption that he is not qualified to make [e,g.,] that the
     [claimant] lacks the cognitive capacity for sedentary work), the
     undersigned assigns little weight to Dr. Shippen’s conclusion that the
     [claimant] is disabled (20 CFR 404.1527 and Social Security Rulings 96-
     2p and 96-5p).

Stolz v. Massanari, No. CIV.A.00-4053, 2001 WL 818553 at *2 (E.D. Pa. July 18,
2001).
     Other evidence also contradicted Dr. Shippen’s opinion that the claimant was
totally disabled. Both Doctors Busko and Perilstein reported that her joints were normal;
Dr. Perilstein also reported that her musculoskeletal examination showed no synovitis,
and that she had a full range of motion in all her joints. Dr. Busko also reported that she
was neurologically intact and a CT scan of her brain and an echocardiogram of her heart
were normal. Accordingly, for these and other valid reasons, the District Court found
that the ALJ properly considered Dr. Shippen’s testimony and supplied his reasons for
rejecting the doctor’s opinion. The court, therefore, concluded that the ALJ’s decision to
reject Dr. Shippen’s opinion as to disability was based on substantial evidence. We
agree.
     The claimant further contends that the ALJ drew improper speculative inferences
from the record of her chiropractic treatment and failed to attribute proper weight to Dr.
Grace Ziem’s report. Although the MJ agreed with her, the District Court found to the
contrary. We agree with the District Court.    The District Court found that the ALJ’s
decision discussed and analyzed Dr. Ziem’s report and that the ALJ determined that Dr.
Ziem’s failure to state the extent of the claimant’s disability "leads to the inference that
plaintiff had at least some capacity for work." The District Court concluded that the
evidence of record supports the ALJ’s analysis of Dr. Ziem’s report. Thus, we see no
error on the part of the District Court in accepting the ALJ’s construction and analysis of
Dr. Ziem’s report.
     With respect to the testimony of claimant’s husband, the ALJ did not disregard it.
He addressed it and reasonably concluded that it was not probative. The ALJ reasoned
that the same factors demonstrating that the claimant’s testimony was not entirely
credible equally applied to her husband’s testimony.

                              III.
     We see no error in the District Court’s careful analysis of the ALJ’s decision and
conclude that it is supported by substantial evidence. The District Court also committed
no error in rejecting the MJ’s Report and Recommendation. Accordingly, the judgment
of the District Court is affirmed. Each party to bear his or her own costs.

TO THE CLERK:

Please file the foregoing opinion.



                                     /s/ Max Rosenn
                                     Circuit Judg